Weight, C. J.
The appellant claims that the eouri in overruling his motion, and in rendering judgment pleadings, for plaintiff. No objection has been pointed to the manner in which the replication was sworn to, a we are unable to see any such substantial defect, as would justify striking the same from the files. In the ruling on this motion, therefore, we think the court below did not err.
The objection principally relied upon, however, is, that the replication merely negatives the allegations in the answer, and makes no discovery of the circumstances attending the mailing and receipt of the money. And in the first place, we may say, that if the replication is true, then the money never was mailed or received, and there remains nothing to disclose — there was no discovery to be made. Neither do we understand, that under the Code, the replication need in such cases, contain more than a reference to the specific allegations contained in the answer. By sections 1744, 5 and 6, the pleading may be required to be under oath, but in all other respects, it need not differ from that provided for in the sections immediately preceding. If such pleading is evasive, or fails to deny or respond to the allegations contained in the pleading to which it professes to respond, the same consequences follow that are contemplated *410by section 1742. When under the oatb of the party himself, it becomes evidence of equal weight with that of a disinterested witness. These sections of the Code, in our opinion, were not designed to enable a party in an action at law, to obtain a discovery of any and all matter of defence which he might see proper to set up or plead, whether of an equitable or legal character. Whatever might be tried at law, he may make an issue upon, and require a disclosure under oath, from his adversary. He cannot, however, in this method, engraft upon an answer in an action at law, matters that are cognizable on the equity side of the court. And we may say further, that the Code contemplates succinctness and perspicuity in all pleadings, whether sworn to or not, and never was designed to permit that method of pleading found in many records — the chief recommendation of which consists in its superabundance and unnecessary length. A pleading under the Code, should be as much a logical statement of the plaintiff’s cause of action, or the defendant’s ground of defence, as was ever required by the strict rules of the common law — the cause of action or defence, being made clear and palpable, and not concealed, either by terms and expressions too general, or by a too copious use of language.
In this case, we think, the replication properly responds to the allegations contained in the answer. It specifically denies all the new matter, by which defendant seeks to avoid his liability, and we are unable to see how it could more nearly comply with the intention of the Code in reference to such pleadings. We also think that the court below was clearly right, in rendering judgment for the plaintiff on the pleadings — neither party offering any proof.
Judgment affirmed.